Citation Nr: 0722770	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-38 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a left foot disability.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1970 to December 
1973 and from July 1979 to August 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In July 2005 the veteran withdrew his request for a hearing.

In November 2006, the Board remanded the claim for further 
development.


FINDING OF FACT

The veteran does not have a left foot disability.  


CONCLUSION OF LAW

A left foot disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of service connection for a left foot disability.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of July 
2002 the appellant was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant, what evidence the VA would attempt to obtain 
on his behalf, and what evidence was to be provided by him.  
In addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The VCAA notice predated the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in July 2002 specifically described the evidence needed 
to establish entitlement and requested that the appellant 
send the RO what it needs in conjunction with providing a 
description of evidence that would be relevant to the 
appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the that 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records have been 
obtained.  The veteran afforded a VA examination.  Therefore, 
the Board finds that the VA has satisfied its duties to 
notify and to assist the claimant in this case.  No further 
assistance to the veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

The veteran is claiming service connection for a left foot 
disability.  After a careful review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
left foot disability.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed left foot disability is a result of combat. 
 Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application in this matter.

The veteran had two periods of active service.  Service 
medical records for his first period of active service are 
negative for any complaints of or treatment for a left foot 
disorder.  The June 1979 entrance examination for his second 
period of active duty notes pes planus minimal.  

Service medical records dated in July 1981 show treatment for 
left heel pain.  Diagnoses included tender callous tissue vs. 
foreign body, stone heel syndrome, questionable plantar 
facsiitis, and a plantar wart.  Treatment included the 
removal of a plantar wart in July and August 1981.  

A September 1993 periodic medical examination noted "slight 
degree low arches only."  A separation physical of March 
1996 noted "slight degree low arches only."

At a VA examination of March 2007 the veteran denied having 
any current problems with his left foot.  He denied any pain 
and any problems from a wart in the left foot.  He denied any 
use of orthopedic devices for his left foot and denied the 
use of any medication for his left foot.  He stated that his 
left foot does not affect his ability to walk or do his 
regular activities and denied having had any recent treatment 
for his left foot.  He stated that he had been recently 
evaluated for some fungal lesions on the dorsum of his foot.  
The examiner noted that this was in no way related to any 
condition in service.  Physical examination noted a normal 
gait and the ability to walk on his toes and heels without 
any pain.  The ankle had 15 degrees of dorsiflexion and 65 
degrees of plantar flexion without pain.  The veteran had 
normal subtalar range of motion without pain and there was no 
malalignment of the Achilles tendon.  The longitudinal arch 
was within normal limits in both weightbearing and non-
weightbearing positions.  There was no tenderness across the 
foot or unusual plantar lesions.  There were small scab-like 
ulcers across the dorsum of his foot for which he had been 
recently treated.  There was no pain upon manipulation of the 
foot.  The diagnosis was "[n]o pes planus or plantar 
fasciitis of the left foot."  The examiner noted that the 
veteran "does not currently suffer from any condition in the 
left foot that is secondary to activities in the service.  He 
therefore will have no flare-ups in regards to any condition 
of the left foot."

As noted above, service connection requires evidence of a 
current disability.  Without competent evidence of a current 
left foot disability service connection must be denied.  38 
C.F.R. § 3.303; Brammer, 3 Vet. App. 223.  During service, 
the veteran was treated for plantar warts on the left heel, 
tender callous tissue, possible plantar fasciitis and it was 
noted that he had minimal low arch only.  His plantar warts 
resolved without any sequelae.  At the most recent VA 
examination the veteran denied any problems with his left 
foot and denied any recurrence of plantar warts or problems 
with its removal.  The diagnosis was no pes planus or plantar 
fasciitis.  Therefore, the Board finds that there is no 
current diagnosis of a left foot disability.  While at the 
separation examination of March 1996 it was noted that the 
veteran had "slight low arches only," the most recent VA 
examination revealed normal longitudinal arch in both 
weightbearing and non-weightbearing positions.  Furthermore, 
while it was noted that the veteran had recently received 
treatment for a small fungal infection on the dorsum of the 
foot, the examiner noted that this was in no way related to 
any condition in service and did not diagnose any current 
fungal infection.

In sum, there is no current diagnosis of a left foot 
disability.  The only evidence of a current left foot 
disability comes from the veteran's own assertions when he 
filed the original claim.  However, the Board notes that even 
the veteran denied any problems with his left foot at the VA 
examination.  The Board concludes that during this appeal, 
the veteran has not had and does not have a left foot 
disability.  Without a disability service connection cannot 
be granted.

In reaching this determination, the Board notes that pes 
planus was identified at entrance in June 1979.  However, the 
most probative evidence, including the separation examination 
and the more recent VA examination disclose that he does not 
have pes planus.  This evidence also establishes that in the 
absence of current disability, there was no increase in 
severity during service and the presumption of aggravation is 
not applicable.  As the Court has noted the presumption of 
aggravation is applicable only if the preservice disability 
underwent an increase in severity during service.  Hunt v. 
Derwinski, 1 Vet .App. 292, 296 (1991); see also Browder v. 
Brown, 5 Vet. App. 268, 271 (1993).  The determination of 
whether a preexisting disability was aggravated by service is 
a question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  


ORDER

Service connection for a left foot disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


